IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00090-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

PERCY WALLACE, JR,
                                                            Appellee


                      From the County Court at Law No. 1
                          McLennan County, Texas
                         Trial Court No. 20103621CR1


                          MEMORANDUM OPINION


      The State of Texas appealed from an order granting the appellee’s motion to

suppress evidence. A motion to dismiss the appeal has now been filed by the State.

      Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]